DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the remarks and amendments filed on 02/22/2022. The amendments filed on 02/22/2022 have been entered. Accordingly Claims 1-2 and 4-18 are pending. Claim 3 has been canceled. Claims 17-18 are new. The previous rejections of claims 1-2 and 4-16 have been withdrawn in light of Applicant’s amendments and remarks in the claim set filed 02/22/2022.
Claim Objections
Claim 12 is objected to because of the following informalities:  Dependent on now canceled Claim 3. Examiner will interpret the dependency of Claim 12 from Claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7, 12-14 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Abraham (U.S. 20090105597, April 23, 2009)(hereinafter, “Abraham”) in view of Yamanaka et. al. (U.S. 20180296194, EFD March 25, 2016)(hereinafter, “Yamanaka”).
Regarding Claim 1, Abraham taches: A method for generating an image of scanned tissue, comprising: 5receiving a set of signals from a circular array of transducers, the circular array defined by a circular frame having the transducers disposed thereon (Fig. 2D; “FIG. 2D provides further details of rotation and seesaw or tilt/twist movement to capture multiple image planes per panel A (side profile) and B (en face view) of housing 203. The housing 203 comprising transducer elements 201 and/or 202 may be mounted by securing material 205 to an animal (human) body of, for example, a patient or victim (not shown) or comprise anchoring portion 118. The transducer array or element 201, 202 may be remotely controllably rotated and otherwise remotely controlled by wired (cable 204) or wireless signals transmitted toward the transducer 201 or array 202 from a remote workstation; (see FIG. 14). An ultrasound or other imaging operator need not be proximate the patient's body to manipulate or control the transducer elements 201, 203 or movement of housing 203. Transducer 201 may comprise a single transducer element for ultrasonic transmission and reception of reflected sound waves or, for example, a linear or other shaped array 202 of transducer elements mounted, for example, in a circular manner from a top perspective as a diameter of the circle or at the center of the circle comprising housing 203. An arrow indicates an angle of rotation in a clockwise or counter-clockwise direction of the transducer element 201 or a transducer array 202 within housing 203.” [0053]);
With regards to limitations: the circular array having a center defining a radius to each of the transducers, identifying a reconstruction plane defined by a rotational position of the circular array, the signals emitted by and returning to each transducer in the circular array of transducers at an angle based on the rotational position; and generating an image based on the received set of signals by reconstructing, for each of a plurality of positions on the reconstruction plane, a corresponding pixel based on a signal in the set of signals received from each of the transducers, Abraham teaches: “FIG. 2D provides further details of rotation and seesaw or tilt/twist movement to capture multiple image planes per panel A (side profile) and B (en face view) of housing 203. The housing 203 comprising transducer elements 201 and/or 202 may be mounted by securing material 205 to an animal (human) body of, for example, a patient or victim (not shown) or comprise anchoring portion 118. The transducer array or element 201, 202 may be remotely controllably rotated and otherwise remotely controlled by wired (cable 204) or wireless signals transmitted toward the transducer 201 or array 202 from a remote workstation; (see FIG. 14). An ultrasound or other imaging operator need not be proximate the patient's body to manipulate or control the transducer elements 201, 203 or movement of housing 203. Transducer 201 may comprise a single transducer element for ultrasonic transmission and reception of reflected sound waves or, for example, a linear or other shaped array 202 of transducer elements mounted, for example, in a circular manner from a top perspective as a diameter of the circle or at the center of the circle comprising housing 203. An arrow indicates an angle of rotation in a clockwise or counter-clockwise direction of the transducer element 201 or a transducer array 202 within housing 203. Typically, an angle of rotation of 180 degrees when used with a transducer array 202 will permit the collection of a plurality of image planes, for example, of the heart over which the transducer array 202 within housing 203 may be located and fixed to the body surface by a fixing adhesive band or non-adhesive wrap 205, in this case, a preferably cylindrical housing 203 as seen from top and side views forming a circular footprint on the body surface. The shape of the housing can be preferably contoured to any shape for easy insertion into a body cavity. The housing 203 may be fixed to the surface, for example, of a human body, for example, in a position at the center of the chest to monitor the heart immediately below; (see FIG. 6 or 13A). The top surface of the side view shows transducer 201 or transducer array 202 which may rotate within the housing 203.” [0053]; “An associated display workstation may comprise one or a plurality of displays of the transmitted image of a region of interest including a moving image three dimensional (4D) display or plural displays of multiple planes or a display showing manipulation of the ultrasound transducer element within the boundaries of a housing as placed on a patient or in a patient cavity and/or a display of operating parameters such as the coordinates of location of the transducer, its angle of rotation and its twist or angle of sound transmission. If plural transducer units are utilized, a single workstation may provide additional displays for each remotely controlled and manipulatable transducer unit.” [0025]; “FIG. 4 provides an overview of a mechanical arrangement of, for example, flexible or body shape conforming rods to be contained within a housing of embodiments of a transducer assembly unit for manipulating a transducer or linear transducer array in two perpendicular directions, for example, along an x axis and a y axis, to provide an angle of rotation to permit multiple image planes and a twist angle to redirect a sound wave emitted by a transducer or linear array of transducer elements whereby it is envisioned that a footprint on a patient body surface is rectangular or square and relates to the embodiments and circuits of FIGS. 2 and 3.” [0031]).
Abraham is silent with regards to: the circular array having a center defining a radius to each of the transducers; the signals emitted by and returning to each transducer in the circular array of transducers at an angle based on the rotational position.
Yamanaka in the field of ultrasound imaging teaches: “…the oscillator array 2 is configured of the plurality of oscillators 1 which are arranged to measure direction dependency of the ultrasonic signal (the reflection signal) of the reflection wave or to transmit the ultrasonic wave from a plurality of different directions… In addition, in an example of measuring the reflection properties, the oscillator array 2 is configured of an one or more oscillators 1, and an oscillator position detection apparatus which detects the position of the oscillator 1, such that the ultrasonic wave is transmitted and received from the multidirection, and the position of the oscillator 1 transmitting and receiving is grasped.” [0216-0217]; “…in the case of the measurement of the reflection properties and (or) the measurement of the physical property value, the oscillator array 2 illustrated in FIG. 15C, may be in a shape where the plurality of oscillators 1 surround the subject 7, as with the circular oscillator array 2 of FIG. 1. In the case of the measurement of the reflection properties, in such a configuration, the ultrasonic wave is transmitted and received from any angle with respect to a plane including the oscillator array 2, and thus, the reflection wave is detected at a wide solid angle, compared to a case where the oscillator array 2 does not surround the subject 7. For this reason, in the case of calculating the state information S6 based on the reflection wave, an effect of improving the reliability and (or) the accuracy of the state information S6 can be obtained.” [0219];“…in the case of the measurement of the reflection properties and (or) the measurement of the physical property value, the oscillator array 2 may be configured of the plurality of oscillators 1 which are not arranged on the same plane, but are three-dimensionally arranged. For example, the plurality of oscillators 1 may be arranged on a surface having a shape where the circular array as illustrated in FIG. 15C is stacked in a center axis direction of a circle, as illustrated in FIG. 15D, or a shape where the circular array is stacked in the center axis direction of the circle while gradually increasing the radius of the circular array…” [0222].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate into the array of Abraham the circular array having a center defining a radius to each of the transducers; the signals emitted by and returning to each transducer in the circular array of transducers at an angle based on the rotational position as taught in Yamanaka to obtain improved reliability and/or accuracy of the state of information (Yamanaka, [0219]).
Regarding Claim 2, the combination of references Abraham and Yamanaka substantially teach the claim limitations as noted above.
Abraham further teaches: further comprising aligning the reconstruction plane with a center of the circular array based on a needle positioning sheath adapted to slidably receive a needle for directing the needle to a target location depicted on the generated image (“FIG. 13 provides a further embodiment alluded to in FIG. 6 whereby at least one surface transducer 710, 1320 provides surface guidance imaging zone 1305 and a distal transducer (hidden by surface imaging zone 1305, for example, an image guided catheter/sheath 100, 905 for minimally invasive medical procedures) provides internal imaging zone 975 to a target location. Carrying this concept a step further, catheter/sheath 905 may provide for a further imaging catheter/sheath therein whereby a needle, not shown, may take the imaging further into the depth of a human body to a second internal imaging zone (not shown). A surface transducer 1320 and face 1310 (similar to that depicted in and described by FIGS. 2-5) further provides an anchoring portion similar to anchoring portion 218 (FIG. 1) that is slidably disposed for movement along the length of the outer sheath 905 of the image guided catheter via sleeve or ring 1300.” [0087]).
Regarding Claim 7, the combination of references Abraham and Yamanaka substantially teach the claim limitations as noted above.
Abraham further teaches: further comprising: rendering the generated image along a forward direction of needle insertion (“…the transducers in the image guided catheter also can be used for intravascular or intra-tubular applications. Thus, imaging guided catheters can include forward viewing catheters for insertion into tubular structures of various sizes such as blood vessels or the fallopian tubes. Forward viewing provides a 3-D scanning motion. Moreover, smaller transducers for imaging within an imaging catheter are preferably useful for insertion into the abdominal cavity, chest cavity, brain matter, spinal cord and component structures, pelvis and ear/nose/throat, etc. Thus, the image guiding catheters can be produced to have a size in microns (.mu.m). “ [0050];“…the depicted data transmitted in each direction may be supplemented by other known control or imaging data and other unit identification data such as server address data, the server for serving a plurality of workstations. Known telecommunications protocols may be utilized if the transceiver 305 or cable 204 transmits and receives by radio frequency signal such as WiFi, Bluetooth, Wimax and the like for a wireless local area network or optical signal via a dual mode optical fiber 204. Telecommunications cable 204 may be twisted pair, coaxial cable as well as optical fiber and may support POTS, intranet and internet telecommunications as well as other known forms of telecommunications or cable television channel.” [0060]; “Transducer 910 is for providing internal imaging zone 975, forward-directed.” [0077]), 10further comprising: 
emitting an ultrasonic (US) beam from each of the transducers around the circular array; receiving a return signal at the emitting transducer, each transducer operable for transmission and reception of US signals (Fig. 2D; “FIG. 2D provides further details of rotation and seesaw or tilt/twist movement to capture multiple image planes per panel A (side profile) and B (en face view) of housing 203. The housing 203 comprising transducer elements 201 and/or 202 may be mounted by securing material 205 to an animal (human) body of, for example, a patient or victim (not shown) or comprise anchoring portion 118. The transducer array or element 201, 202 may be remotely controllably rotated and otherwise remotely controlled by wired (cable 204) or wireless signals transmitted toward the transducer 201 or array 202 from a remote workstation; (see FIG. 14). An ultrasound or other imaging operator need not be proximate the patient's body to manipulate or control the transducer elements 201, 203 or movement of housing 203. Transducer 201 may comprise a single transducer element for ultrasonic transmission and reception of reflected sound waves or, for example, a linear or other shaped array 202 of transducer elements mounted, for example, in a circular manner from a top perspective as a diameter of the circle or at the center of the circle comprising housing 203. An arrow indicates an angle of rotation in a clockwise or counter-clockwise direction of the transducer element 201 or a transducer array 202 within housing 203.” [0053]);
computing, based on a position on the reconstruction plane, a value for the corresponding pixel based on the return signal from a plurality of the transducers; iterating over a plurality of positions on the reconstruction plane for computing a value for a corresponding pixel of each pixel of the generated image; and receiving the return signal based on a depth, distance and angle to the 20corresponding location on the reconstruction plane from the respective transducer (“the transducer array 102 or transducer element may be manipulated in two directions, perpendicular to one another, along the patient's body surface, denoted an x direction and a perpendicular y direction or axis as shown in FIG. 6D. The transceiver 205 outputs such control data to controller 210 which then actuates motors 218 for x axis movement and 220 for y axis movement of transducer element or transducer array 102 (FIG. 6B), 225 (FIG. 6C). Also shown in FIG. 6C are x, y axis 227, 229 which are controlled by motors 218, 220. When arriving at the x, y position of interest, the transducer 102, 225 may be rotated or twisted or rotation and/or twisting/rotation may occur en route to the x, y position of interest. Feedback to the remote work station (FIG. 6F) may be provided via actual data indicating all parameter values of interest, on/off, focus level, depth, x axis, y axis, angle of rotation and angle of twist.” [0100];” The output of transducer array 102, 225 may be raw image (reflected sound wave) data similar to that obtained by a hand-held transducer array known in the art. It may be in analog form and provided to an A/D converter 214 (FIG. 6C) for sampling at an appropriate sampling level. The data signal output of A/D converter 214 may be further compressed at data compressor 212 prior to formatting at controller 210 for transmission at transceiver 205 and/or storage at memory 207. These circuits 214 and 212 are shown as separate circuits but may, together with controller 210 be in the form of a single application specific integrated circuit (ASIC) or provided as separate circuits. Memory 207 may be on board a microprocessor chip or provided separately. In one embodiment, memory 207 may comprise a removable memory for uploading data to a device for telecommunications transmission. The image and other data prior to transmission or for long term storage may be temporarily or more permanently stored in memory 207.” [0102]).
Regarding Claim 12, the combination of references Abraham and Yamanaka substantially teach the claim limitations as noted above.
With regards to limitations: wherein each of the transducers defines a radius based on a distance to the center of the circular frame, further comprising: disposing the transducers according to a plurality of radii around the circular frame; and 15generating the image from a distance to each of the plurality of positions on the reconstruction plane, and an angle defined from the circular frame to the respective position, Abraham further teaches: “FIG. 2D provides further details of rotation and seesaw or tilt/twist movement to capture multiple image planes per panel A (side profile) and B (en face view) of housing 203. The housing 203 comprising transducer elements 201 and/or 202 may be mounted by securing material 205 to an animal (human) body of, for example, a patient or victim (not shown) or comprise anchoring portion 118. The transducer array or element 201, 202 may be remotely controllably rotated and otherwise remotely controlled by wired (cable 204) or wireless signals transmitted toward the transducer 201 or array 202 from a remote workstation; (see FIG. 14). An ultrasound or other imaging operator need not be proximate the patient's body to manipulate or control the transducer elements 201, 203 or movement of housing 203. Transducer 201 may comprise a single transducer element for ultrasonic transmission and reception of reflected sound waves or, for example, a linear or other shaped array 202 of transducer elements mounted, for example, in a circular manner from a top perspective as a diameter of the circle or at the center of the circle comprising housing 203. An arrow indicates an angle of rotation in a clockwise or counter-clockwise direction of the transducer element 201 or a transducer array 202 within housing 203. Typically, an angle of rotation of 180 degrees when used with a transducer array 202 will permit the collection of a plurality of image planes, for example, of the heart over which the transducer array 202 within housing 203 may be located and fixed to the body surface by a fixing adhesive band or non-adhesive wrap 205, in this case, a preferably cylindrical housing 203 as seen from top and side views forming a circular footprint on the body surface.” [0053]; “In the other direction of transmission, the transceiver 305 may receive image data for one or more planes or sequential images and other signal including actual position data (for example, x and y coordinates, magnification, depth, rotation angle, twist angle, real time and date and the like) per FIG. 5B from transducer controller 310 for temporary storage in memory 307 or for wired or wireless transmission to a uniquely identified/addressed remote workstation.” [0060].
Abraham is silent with regards to: each of the transducers defines a radius based on a distance to the center of the circular frame, further comprising: disposing the transducers according to a plurality of radii around the circular frame. 
Yamanaka in the field of ultrasound imaging teaches: “…the oscillator array 2 is configured of the plurality of oscillators 1 which are arranged to measure direction dependency of the ultrasonic signal (the reflection signal) of the reflection wave or to transmit the ultrasonic wave from a plurality of different directions… In addition, in an example of measuring the reflection properties, the oscillator array 2 is configured of an one or more oscillators 1, and an oscillator position detection apparatus which detects the position of the oscillator 1, such that the ultrasonic wave is transmitted and received from the multidirection, and the position of the oscillator 1 transmitting and receiving is grasped.” [0216-0217]; “…in the case of the measurement of the reflection properties and (or) the measurement of the physical property value, the oscillator array 2 illustrated in FIG. 15C, may be in a shape where the plurality of oscillators 1 surround the subject 7, as with the circular oscillator array 2 of FIG. 1. In the case of the measurement of the reflection properties, in such a configuration, the ultrasonic wave is transmitted and received from any angle with respect to a plane including the oscillator array 2, and thus, the reflection wave is detected at a wide solid angle, compared to a case where the oscillator array 2 does not surround the subject 7. For this reason, in the case of calculating the state information S6 based on the reflection wave, an effect of improving the reliability and (or) the accuracy of the state information S6 can be obtained.” [0219];“…in the case of the measurement of the reflection properties and (or) the measurement of the physical property value, the oscillator array 2 may be configured of the plurality of oscillators 1 which are not arranged on the same plane, but are three-dimensionally arranged. For example, the plurality of oscillators 1 may be arranged on a surface having a shape where the circular array as illustrated in FIG. 15C is stacked in a center axis direction of a circle, as illustrated in FIG. 15D, or a shape where the circular array is stacked in the center axis direction of the circle while gradually increasing the radius of the circular array…” [0222].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Abraham such that each of the transducers defines a radius based on a distance to the center of the circular frame, disposing the transducers according to a plurality of radii around the circular frame the circular array having a center defining a radius to each of the transducers as taught in Yamanaka to obtain improved reliability and/or accuracy of the state of information (Yamanaka, [0219]).
Regarding Claim 13, Abraham teaches: A Ring-Arrayed Forward-viewing (RAF) ultrasound imaging and administration 20device [0053][0077], comprising: 
an ultrasonic (US) imager including a plurality of single element transducers arranged in a circular frame to define a circular ring array (“FIG. 2D provides further details of rotation and seesaw or tilt/twist movement to capture multiple image planes per panel A (side profile) and B (en face view) of housing 203. The housing 203 comprising transducer elements 201 and/or 202 may be mounted by securing material 205 to an animal (human) body of, for example, a patient or victim (not shown) or comprise anchoring portion 118. The transducer array or element 201, 202 may be remotely controllably rotated and otherwise remotely controlled by wired (cable 204) or wireless signals transmitted toward the transducer 201 or array 202 from a remote workstation; (see FIG. 14). An ultrasound or other imaging operator need not be proximate the patient's body to manipulate or control the transducer elements 201, 203 or movement of housing 203. Transducer 201 may comprise a single transducer element for ultrasonic transmission and reception of reflected sound waves or, for example, a linear or other shaped array 202 of transducer elements mounted, for example, in a circular manner from a top perspective as a diameter of the circle or at the center of the circle comprising housing 203. An arrow indicates an angle of rotation in a clockwise or counter-clockwise direction of the transducer element 201 or a transducer array 202 within housing 203.” [0053]);
an instrument posture tracking circuit electrically coupled to the transducers on the circular ring array for performing RF (radio frequency) data acquisition with the plurality of ring-arrayed transducers and acquiring RF data (“A micromotor and optional associated gear assembly may incrementally rotate the transducer array or element, for example, via the associated rotor and optional gear assembly through a range of 180 degrees or around an image guided catheter/sheath or linearly move the transducer in x or y or both directions or longitudinally along an image guided catheter or sheath. Transducer position may be remotely determined and stored in local or remote memory and/or displayed at the external remote control site.” [0021];“…the depicted data transmitted in each direction may be supplemented by other known control or imaging data and other unit identification data such as server address data, the server for serving a plurality of workstations. Known telecommunications protocols may be utilized if the transceiver 305 or cable 204 transmits and receives by radio frequency signal such as WiFi, Bluetooth, Wimax and the like for a wireless local area network or optical signal via a dual mode optical fiber 204. Telecommunications cable 204 may be twisted pair, coaxial cable as well as optical fiber and may support POTS, intranet and internet telecommunications as well as other known forms of telecommunications or cable television channel.” [0060]);
an insertion instrument adapted for percutaneous insertion; 25a needle holster concentrically disposed in the ring array and adapted to receive and direct the insertion instrument along an axis defined by a center of the circular ring array (“FIG. 13 provides a further embodiment alluded to in FIG. 6 whereby at least one surface transducer 710, 1320 provides surface guidance imaging zone 1305 and a distal transducer (hidden by surface imaging zone 1305, for example, an image guided catheter/sheath 100, 905 for minimally invasive medical procedures) provides internal imaging zone 975 to a target location. Carrying this concept a step further, catheter/sheath 905 may provide for a further imaging catheter/sheath therein whereby a needle, not shown, may take the imaging further into the depth of a human body to a second internal imaging zone (not shown). A surface transducer 1320 and face 1310 (similar to that depicted in and described by FIGS. 2-5) further provides an anchoring portion similar to anchoring portion 218 (FIG. 1) that is slidably disposed for movement along the length of the outer sheath 905 of the image guided catheter via sleeve or ring 1300. The surface transducer 1310 is moveable and its range may be limited to two to five centimeters from the internal imaging catheter distal tip (distal tip 1330 of outer sheath 905 being indicated). The surface transducer 1310 allows a larger field of view than internal imaging zone 975 of an internal transducer at the distal end of a sheath or catheter (not specifically shown). The surface transducer 1310 may provide a 15 to 20 centimeter depth of field, for example, depending on the tissue composition and surface location of the subject and the frequency range of operation, for example, 100 kHz to 400 MHz or more preferably 1-30 MHz. The surface transducer 1310 may be larger in size than an ultrasound transducer element or array that is included in an imaging channel of the image guided internal catheter/sheath 905 or one included in a catheter/sheath within catheter/sheath 905. Sleeve 1300 may be slidable and be moved to a skin surface position as catheter 905 is moved toward a target location. The rim of transducer 1310 may then serve to anchor image guided catheter/sheath 905 at the target location. The surface mounted transducer 1320, 1310 may be provided with a rotation motor for rotational movement about a ring of the image guided catheter 905. The surface transducer 1320, 1310 can be thus rotated along the cross section of the catheter/sheath 905 so it can potentially follow the progress of the image guided internal catheter/sheath 905 from the surface, thus providing a birds-eye or overall view of the operating field.” [0087]).
 	and the acquired RF data indicative of pixels on a reconstruction plane by computing each pixel from a value based on a distance from the location on the reconstruction plane to the transducer, Abraham teaches:  “An associated display workstation may comprise one or a plurality of displays of the transmitted image of a region of interest including a moving image three dimensional (4D) display or plural displays of multiple planes or a display showing manipulation of the ultrasound transducer element within the boundaries of a housing as placed on a patient or in a patient cavity and/or a display of operating parameters such as the coordinates of location of the transducer, its angle of rotation and its twist or angle of sound transmission. If plural transducer units are utilized, a single workstation may provide additional displays for each remotely controlled and manipulatable transducer unit.” [0025]; “FIG. 4 provides an overview of a mechanical arrangement of, for example, flexible or body shape conforming rods to be contained within a housing of embodiments of a transducer assembly unit for manipulating a transducer or linear transducer array in two perpendicular directions, for example, along an x axis and a y axis, to provide an angle of rotation to permit multiple image planes and a twist angle to redirect a sound wave emitted by a transducer or linear array of transducer elements whereby it is envisioned that a footprint on a patient body surface is rectangular or square and relates to the embodiments and circuits of FIGS. 2 and 3.” [0031]).
Abraham is silent with regards to: the circular ring array having a center defining a radius to each of the transducers; the signals emitted by and returning to each transducer in the circular array of transducers at an angle based on the rotational position.
Yamanaka in the field of ultrasound imaging teaches: “…the oscillator array 2 is configured of the plurality of oscillators 1 which are arranged to measure direction dependency of the ultrasonic signal (the reflection signal) of the reflection wave or to transmit the ultrasonic wave from a plurality of different directions… In addition, in an example of measuring the reflection properties, the oscillator array 2 is configured of an one or more oscillators 1, and an oscillator position detection apparatus which detects the position of the oscillator 1, such that the ultrasonic wave is transmitted and received from the multidirection, and the position of the oscillator 1 transmitting and receiving is grasped.” [0216-0217]; “…in the case of the measurement of the reflection properties and (or) the measurement of the physical property value, the oscillator array 2 illustrated in FIG. 15C, may be in a shape where the plurality of oscillators 1 surround the subject 7, as with the circular oscillator array 2 of FIG. 1. In the case of the measurement of the reflection properties, in such a configuration, the ultrasonic wave is transmitted and received from any angle with respect to a plane including the oscillator array 2, and thus, the reflection wave is detected at a wide solid angle, compared to a case where the oscillator array 2 does not surround the subject 7. For this reason, in the case of calculating the state information S6 based on the reflection wave, an effect of improving the reliability and (or) the accuracy of the state information S6 can be obtained.” [0219];“…in the case of the measurement of the reflection properties and (or) the measurement of the physical property value, the oscillator array 2 may be configured of the plurality of oscillators 1 which are not arranged on the same plane, but are three-dimensionally arranged. For example, the plurality of oscillators 1 may be arranged on a surface having a shape where the circular array as illustrated in FIG. 15C is stacked in a center axis direction of a circle, as illustrated in FIG. 15D, or a shape where the circular array is stacked in the center axis direction of the circle while gradually increasing the radius of the circular array…” [0222].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Abraham such that each of the transducers defines a radius based on a distance to the center of the circular frame, disposing the transducers according to a plurality of radii around the circular frame the circular array having a center defining a radius to each of the transducers as taught in Yamanaka to obtain improved reliability and/or accuracy of the state of information (Yamanaka, [0219]).
Regarding Claim 14, the combination of references Abraham and Yamanaka substantially teach the claim limitations as noted above.
Abraham further teaches: wherein the instrument posture tracking circuit includes instructions for tracking an instrument posture and US image reconstruction along a direction of forward -18-Attorney Docket No.: insertion  of the insertion instrument based on the acquired RF data with a back-propagation method and based on the tracked instrument posture (“…the transducers in the image guided catheter also can be used for intravascular or intra-tubular applications. Thus, imaging guided catheters can include forward viewing catheters for insertion into tubular structures of various sizes such as blood vessels or the fallopian tubes. Forward viewing provides a 3-D scanning motion. Moreover, smaller transducers for imaging within an imaging catheter are preferably useful for insertion into the abdominal cavity, chest cavity, brain matter, spinal cord and component structures, pelvis and ear/nose/throat, etc. Thus, the image guiding catheters can be produced to have a size in microns (.mu.m).” [0050];“…the depicted data transmitted in each direction may be supplemented by other known control or imaging data and other unit identification data such as server address data, the server for serving a plurality of workstations. Known telecommunications protocols may be utilized if the transceiver 305 or cable 204 transmits and receives by radio frequency signal such as WiFi, Bluetooth, Wimax and the like for a wireless local area network or optical signal via a dual mode optical fiber 204. Telecommunications cable 204 may be twisted pair, coaxial cable as well as optical fiber and may support POTS, intranet and internet telecommunications as well as other known forms of telecommunications or cable television channel.” [0060]; “Transducer 910 is for providing internal imaging zone 975, forward-directed.” [0077]).
Regarding Claim 16, the combination of references Abraham and Yamanaka substantially teach the claim limitations as noted above.
Abraham further teaches: wherein the instrument posture tracking circuit is configured for reconstructing a B-mode US image along a radial slice, the radial slice defined by the 10gathered RF data, with the ring-arrayed transducers, such that a forward-viewing image of needle insertion based on the center of the US image is matched to the needle insertion path to define the reconstructed image (“…a suitable surface transducer 1310 is mounted in its holster or holder 1320. The catheter tip 1330 is positioned at the point of entry into the body...Both surface and internal imaging transducers may provide any known ultrasound imaging capability such as B mode scanning, three or four dimensional scanning and all Doppler modalities, for example, for monitoring fluid movement such as blood. For example, an image-guided catheter/sheath 905 may be inserted from the surface of a female patient's body toward an amniotic sac and be manipulated alone or in conjunction with another or plural remotely manipulatable transducer units 1320 affixed to the female patient's body for safely performing a minimally invasive medical procedure such as an amniocentesis.” [0088]).
Regarding Claim 17, the combination of references Abraham and Yamanaka substantially teach the claim limitations as noted above.
Abraham is silent with regards to limitation: wherein the signals in the set of signals are bidirectional ultrasonic signals.
Yamanaka in the field of ultrasound imaging teaches: “…the oscillator array 2 is configured of the plurality of oscillators 1 which are arranged to measure direction dependency of the ultrasonic signal (the reflection signal) of the reflection wave or to transmit the ultrasonic wave from a plurality of different directions… In addition, in an example of measuring the reflection properties, the oscillator array 2 is configured of an one or more oscillators 1, and an oscillator position detection apparatus which detects the position of the oscillator 1, such that the ultrasonic wave is transmitted and received from the multidirection, and the position of the oscillator 1 transmitting and receiving is grasped.” [0216-0217]; “…in the case of the measurement of the reflection properties and (or) the measurement of the physical property value, the oscillator array 2 illustrated in FIG. 15C, may be in a shape where the plurality of oscillators 1 surround the subject 7, as with the circular oscillator array 2 of FIG. 1. In the case of the measurement of the reflection properties, in such a configuration, the ultrasonic wave is transmitted and received from any angle with respect to a plane including the oscillator array 2, and thus, the reflection wave is detected at a wide solid angle, compared to a case where the oscillator array 2 does not surround the subject 7. For this reason, in the case of calculating the state information S6 based on the reflection wave, an effect of improving the reliability and (or) the accuracy of the state information S6 can be obtained.” [0219];“…in the case of the measurement of the reflection properties and (or) the measurement of the physical property value, the oscillator array 2 may be configured of the plurality of oscillators 1 which are not arranged on the same plane, but are three-dimensionally arranged. For example, the plurality of oscillators 1 may be arranged on a surface having a shape where the circular array as illustrated in FIG. 15C is stacked in a center axis direction of a circle, as illustrated in FIG. 15D, or a shape where the circular array is stacked in the center axis direction of the circle while gradually increasing the radius of the circular array…” [0222].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Abraham such that the signals in the set of signals are bidirectional ultrasonic signals as taught in Yamanaka to obtain improved reliability and/or accuracy of the state of information (Yamanaka, [0219]).

Claims 4-6, 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Abraham in view of Yamanaka and Carrat et. al. (U.S. 20120259204, October 11, 2012)(hereinafter, “Carrat”).
Regarding Claim 4, the combination of references Abraham and Yamanaka substantially teach the claim limitations as noted above.
With regards to limitation: further comprising disposing a plurality of the transducers in a circular frame to define a circular array, the transducers centered around a needle insertion sheath, Abraham further teaches: “FIG. 13 provides a further embodiment alluded to in FIG. 6 whereby at least one surface transducer 710, 1320 provides surface guidance imaging zone 1305 and a distal transducer (hidden by surface imaging zone 1305, for example, an image guided catheter/sheath 100, 905 for minimally invasive medical procedures) provides internal imaging zone 975 to a target location. Carrying this concept a step further, catheter/sheath 905 may provide for a further imaging catheter/sheath therein whereby a needle, not shown, may take the imaging further into the depth of a human body to a second internal imaging zone (not shown). A surface transducer 1320 and face 1310 (similar to that depicted in and described by FIGS. 2-5) further provides an anchoring portion similar to anchoring portion 218 (FIG. 1) that is slidably disposed for movement along the length of the outer sheath 905 of the image guided catheter via sleeve or ring 1300. The surface transducer 1310 is moveable and its range may be limited to two to five centimeters from the internal imaging catheter distal tip (distal tip 1330 of outer sheath 905 being indicated). The surface transducer 1310 allows a larger field of view than internal imaging zone 975 of an internal transducer at the distal end of a sheath or catheter (not specifically shown). The surface transducer 1310 may provide a 15 to 20 centimeter depth of field, for example, depending on the tissue composition and surface location of the subject and the frequency range of operation, for example, 100 kHz to 400 MHz or more preferably 1-30 MHz. The surface transducer 1310 may be larger in size than an ultrasound transducer element or array that is included in an imaging channel of the image guided internal catheter/sheath 905 or one included in a catheter/sheath within catheter/sheath 905. Sleeve 1300 may be slidable and be moved to a skin surface position as catheter 905 is moved toward a target location. The rim of transducer 1310 may then serve to anchor image guided catheter/sheath 905 at the target location. The surface mounted transducer 1320, 1310 may be provided with a rotation motor for rotational movement about a ring of the image guided catheter 905. The surface transducer 1320, 1310 can be thus rotated along the cross section of the catheter/sheath 905 so it can potentially follow the progress of the image guided internal catheter/sheath 905 from the surface, thus providing a birds-eye or overall view of the operating field.” [0087].
Abraham is silent the transducers are centered around a needle.
Carrat in the field of instrument position determination systems teaches a ring calibration support Fig. 5 element 15, comprising of several rigidly connected micro-cameras, Fig. 5 element 7, where an instrument, a needle, Fig. 5 element 8, is positioned in the center of the ring [0097][0103].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the transducers locations in Abraham to be centered around a needle as taught in Carrat to obtain images of structures “…useful for placing an instrument towards a target and avoiding obstacles and dangerous structures. The real instrument 8 is displayed on the display monitor 12 using various representations 14…an average axis is computed that approximates the instrument by a line in a best fit method such as least squares. Two 2D images passing through said axis are computed in the volume of the 3D images…Two planes 32 and 33 passing through the instrument average axis are computed in the volume of the 3D image 31 and then the two images corresponding to said planes are displayed on a monitor 12 to provide the user with a 3D representation. The user is then able to visualize and predict where the instrument will pass with respect to the anatomical structures 13 if it is inserted in the body with its current position and orientation prior to any incision.” (Carrat, [0097]). Further, rearranging the transducers in Abraham to a design choice configuration that would allow a needle to be centered around the transducers would involve only routine skill in the art (See MPEP 2144.04 VI C, In re Japikse and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCCPA 1975)).
Regarding Claim 5, the combination of references Abraham, Yamanaka and Carrat substantially teach the claim limitations as noted above. 
Abraham further teaches: further comprising: receiving a rotation signal, the rotation signal based on an encoder in rotary communication with the circular frame (“The surface mounted transducer 1320, 1310 may be provided with a rotation motor for rotational movement about a ring of the image guided catheter 905. The surface transducer 1320, 1310 can be thus rotated along the cross section of the catheter/sheath 905 so it can potentially follow the progress of the image guided internal catheter/sheath 905 from the surface, thus providing a birds-eye or overall view of the operating field. The surface transducer may be focused as is known in the art to follow the distal tip 1330 as the image guide catheter/sheath 905 is advanced toward a target location.” [0087];“Transducer 1310 may in turn rotate within, for example, circular housing 1315 via a rotational motor and twist as necessary to improve surface imaging zone 1305.”[0089]); 
Abraham is silent with regards to limitations: and -16-Attorney Docket No.: identifying a second reconstruction plane based on the rotation signal; and rendering an image based on the second reconstruction plane.
Carrat in the field of instrument position determination systems teaches: “The body images show structures 13 represented on the display monitor 12, such as organs, bones, vessels, tumors, cysts and any other data and information useful for placing an instrument towards a target and avoiding obstacles and dangerous structures. The real instrument 8 is displayed on the display monitor 12 using various representations 14. In a preferred embodiment, an average axis is computed that approximates the instrument by a line in a best fit method such as least squares. Two 2D images passing through said axis are computed in the volume of the 3D images. This conventional principle of surgical navigation is illustrated in FIG. 21. Two planes 32 and 33 passing through the instrument average axis are computed in the volume of the 3D image 31 and then the two images corresponding to said planes are displayed on a monitor 12 to provide the user with a 3D representation. The user is then able to visualize and predict where the instrument will pass with respect to the anatomical structures 13 if it is inserted in the body with its current position and orientation prior to any incision. The instrument position and orientation is then modified and adjusted accordingly in order to respect the specific objectives and criteria of the user, which is usually to reach a predefined target such as a tumor whilst avoiding perforation of dangerous structures such as lungs for instance. This visualization helps the user targeting structures with ease and rapidity, also avoiding repetitive acquisitions of 3D images which generate extra time and other effects such as radiation.” [0097].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Abraham to incorporate identifying a second reconstruction plane based on the rotation signal; and rendering an image based on the second reconstruction plane as taught in Carrat to obtain images of structures “…useful for placing an instrument towards a target and avoiding obstacles and dangerous structures…an average axis is computed that approximates the instrument by a line in a best fit method such as least squares…Two planes 32 and 33 passing through the instrument average axis are computed in the volume of the 3D image 31 and then the two images corresponding to said planes are displayed on a monitor 12 to provide the user with a 3D representation. The user is then able to visualize and predict where the instrument will pass with respect to the anatomical structures 13 if it is inserted in the body with its current position and orientation prior to any incision.” (Carrat, [0097]).
Regarding Claim 6, the combination of references Abraham, Yamanaka and Carrat substantially teach the claim limitations as noted above.
Abraham further teaches: further comprising rendering an image of a surgical 5target, the surgical target located on the reconstruction plane and based on an insertion site aligned with a needle on a trajectory defined by the needle insertion sheath (“FIG. 2D provides further details of rotation and seesaw or tilt/twist movement to capture multiple image planes per panel A (side profile) and B (en face view) of housing 203. The housing 203 comprising transducer elements 201 and/or 202 may be mounted by securing material 205 to an animal (human) body of, for example, a patient or victim (not shown) or comprise anchoring portion 118. The transducer array or element 201, 202 may be remotely controllably rotated and otherwise remotely controlled by wired (cable 204) or wireless signals transmitted toward the transducer 201 or array 202 from a remote workstation; (see FIG. 14). An ultrasound or other imaging operator need not be proximate the patient's body to manipulate or control the transducer elements 201, 203 or movement of housing 203.” [0053]; “FIG. 13 provides a further embodiment alluded to in FIG. 6 whereby at least one surface transducer 710, 1320 provides surface guidance imaging zone 1305 and a distal transducer (hidden by surface imaging zone 1305, for example, an image guided catheter/sheath 100, 905 for minimally invasive medical procedures) provides internal imaging zone 975 to a target location. Carrying this concept a step further, catheter/sheath 905 may provide for a further imaging catheter/sheath therein whereby a needle, not shown, may take the imaging further into the depth of a human body to a second internal imaging zone (not shown). A surface transducer 1320 and face 1310 (similar to that depicted in and described by FIGS. 2-5) further provides an anchoring portion similar to anchoring portion 218 (FIG. 1) that is slidably disposed for movement along the length of the outer sheath 905 of the image guided catheter via sleeve or ring 1300. The surface transducer 1310 is moveable and its range may be limited to two to five centimeters from the internal imaging catheter distal tip (distal tip 1330 of outer sheath 905 being indicated). The surface transducer 1310 allows a larger field of view than internal imaging zone 975 of an internal transducer at the distal end of a sheath or catheter (not specifically shown). The surface transducer 1310 may provide a 15 to 20 centimeter depth of field, for example, depending on the tissue composition and surface location of the subject and the frequency range of operation, for example, 100 kHz to 400 MHz or more preferably 1-30 MHz.” [0087]).
Regarding Claim 8, the combination of references Abraham and Yamanaka substantially teach the claim limitations as noted above
Abraham is silent regarding limitation: wherein the target location and the needle are aligned with the reconstruction plane and visualized on the generated image.
Carrat in the field of instrument position determination systems teaches: “The body images show structures 13 represented on the display monitor 12, such as organs, bones, vessels, tumors, cysts and any other data and information useful for placing an instrument towards a target and avoiding obstacles and dangerous structures. The real instrument 8 is displayed on the display monitor 12 using various representations 14. In a preferred embodiment, an average axis is computed that approximates the instrument by a line in a best fit method such as least squares. Two 2D images passing through said axis are computed in the volume of the 3D images. This conventional principle of surgical navigation is illustrated in FIG. 21. Two planes 32 and 33 passing through the instrument average axis are computed in the volume of the 3D image 31 and then the two images corresponding to said planes are displayed on a monitor 12 to provide the user with a 3D representation. The user is then able to visualize and predict where the instrument will pass with respect to the anatomical structures 13 if it is inserted in the body with its current position and orientation prior to any incision. The instrument position and orientation is then modified and adjusted accordingly in order to respect the specific objectives and criteria of the user, which is usually to reach a predefined target such as a tumor whilst avoiding perforation of dangerous structures such as lungs for instance. This visualization helps the user targeting structures with ease and rapidity, also avoiding repetitive acquisitions of 3D images which generate extra time and other effects such as radiation.” [0097].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the generated image in Abraham to incorporate the target location and the needle to be aligned with the reconstruction plane and visualized on the generated image as taught in Carrat to obtain images of structures “…useful for placing an instrument towards a target and avoiding obstacles and dangerous structures... The user is then able to visualize and predict where the instrument will pass with respect to the anatomical structures 13 if it is inserted in the body with its current position and orientation prior to any incision.” (Carrat, [0097]).
Regarding Claim 18, the combination of references Abraham, Yamanaka and Carrat substantially teach the claim limitations as noted above.
With regards to limitation: wherein the signals define a reconstructed image including the surgical target for each angle defined by the transducers in the circular array: Abraham teaches: (“FIG. 2D provides further details of rotation and seesaw or tilt/twist movement to capture multiple image planes per panel A (side profile) and B (en face view) of housing 203. The housing 203 comprising transducer elements 201 and/or 202 may be mounted by securing material 205 to an animal (human) body of, for example, a patient or victim (not shown) or comprise anchoring portion 118. The transducer array or element 201, 202 may be remotely controllably rotated and otherwise remotely controlled by wired (cable 204) or wireless signals transmitted toward the transducer 201 or array 202 from a remote workstation; (see FIG. 14). An ultrasound or other imaging operator need not be proximate the patient's body to manipulate or control the transducer elements 201, 203 or movement of housing 203.” [0053]; “FIG. 13 provides a further embodiment alluded to in FIG. 6 whereby at least one surface transducer 710, 1320 provides surface guidance imaging zone 1305 and a distal transducer (hidden by surface imaging zone 1305, for example, an image guided catheter/sheath 100, 905 for minimally invasive medical procedures) provides internal imaging zone 975 to a target location. Carrying this concept a step further, catheter/sheath 905 may provide for a further imaging catheter/sheath therein whereby a needle, not shown, may take the imaging further into the depth of a human body to a second internal imaging zone (not shown). A surface transducer 1320 and face 1310 (similar to that depicted in and described by FIGS. 2-5) further provides an anchoring portion similar to anchoring portion 218 (FIG. 1) that is slidably disposed for movement along the length of the outer sheath 905 of the image guided catheter via sleeve or ring 1300. The surface transducer 1310 is moveable and its range may be limited to two to five centimeters from the internal imaging catheter distal tip (distal tip 1330 of outer sheath 905 being indicated). The surface transducer 1310 allows a larger field of view than internal imaging zone 975 of an internal transducer at the distal end of a sheath or catheter (not specifically shown). The surface transducer 1310 may provide a 15 to 20 centimeter depth of field, for example, depending on the tissue composition and surface location of the subject and the frequency range of operation, for example, 100 kHz to 400 MHz or more preferably 1-30 MHz.” [0087]).
Abraham is silent with regards a surgical target.
Carrat in the field of instrument position determination systems teaches: “The body images show structures 13 represented on the display monitor 12, such as organs, bones, vessels, tumors, cysts and any other data and information useful for placing an instrument towards a target and avoiding obstacles and dangerous structures. The real instrument 8 is displayed on the display monitor 12 using various representations 14. In a preferred embodiment, an average axis is computed that approximates the instrument by a line in a best fit method such as least squares. Two 2D images passing through said axis are computed in the volume of the 3D images. This conventional principle of surgical navigation is illustrated in FIG. 21. Two planes 32 and 33 passing through the instrument average axis are computed in the volume of the 3D image 31 and then the two images corresponding to said planes are displayed on a monitor 12 to provide the user with a 3D representation. The user is then able to visualize and predict where the instrument will pass with respect to the anatomical structures 13 if it is inserted in the body with its current position and orientation prior to any incision. The instrument position and orientation is then modified and adjusted accordingly in order to respect the specific objectives and criteria of the user, which is usually to reach a predefined target such as a tumor whilst avoiding perforation of dangerous structures such as lungs for instance. This visualization helps the user targeting structures with ease and rapidity, also avoiding repetitive acquisitions of 3D images which generate extra time and other effects such as radiation.” [0097].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the generated image in Abraham to incorporate the surgical target for each angle defined by the transducers as taught in Carrat to obtain images of structures “…useful for placing an instrument towards a target and avoiding obstacles and dangerous structures... The user is then able to visualize and predict where the instrument will pass with respect to the anatomical structures 13 if it is inserted in the body with its current position and orientation prior to any incision.” (Carrat, [0097]).

Claims 9-11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Abraham in view of Chen et. al. (U.S. 20110098572, April 28, 2011)(hereinafter, “Chen”).
Regarding Claim 9, the combination of references Abraham and Yamanaka substantially teach the claim limitations as noted above. 
Abraham teaches a circular frame and needle: (“FIG. 2D provides further details of rotation and seesaw or tilt/twist movement to capture multiple image planes per panel A (side profile) and B (en face view) of housing 203. The housing 203 comprising transducer elements 201 and/or 202 may be mounted by securing material 205 to an animal (human) body of, for example, a patient or victim (not shown) or comprise anchoring portion 118. The transducer array or element 201, 202 may be remotely controllably rotated and otherwise remotely controlled by wired (cable 204) or wireless signals transmitted toward the transducer 201 or array 202 from a remote workstation; (see FIG. 14). An ultrasound or other imaging operator need not be proximate the patient's body to manipulate or control the transducer elements 201, 203 or movement of housing 203. Transducer 201 may comprise a single transducer element for ultrasonic transmission and reception of reflected sound waves or, for example, a linear or other shaped array 202 of transducer elements mounted, for example, in a circular manner from a top perspective as a diameter of the circle or at the center of the circle comprising housing 203. An arrow indicates an angle of rotation in a clockwise or counter-clockwise direction of the transducer element 201 or a transducer array 202 within housing 203.” [0053]; (“FIG. 13 provides a further embodiment alluded to in FIG. 6 whereby at least one surface transducer 710, 1320 provides surface guidance imaging zone 1305 and a distal transducer (hidden by surface imaging zone 1305, for example, an image guided catheter/sheath 100, 905 for minimally invasive medical procedures) provides internal imaging zone 975 to a target location. Carrying this concept a step further, catheter/sheath 905 may provide for a further imaging catheter/sheath therein whereby a needle, not shown, may take the imaging further into the depth of a human body to a second internal imaging zone (not shown).” [0087]).
Abraham does not teach: further comprising: disposing a reflective mirror at a center of the circular frame, the reflective mirror having a surface responsive to the signals for reflecting the signals based on an angle of the reflective mirror; receiving the needle through an aperture in the reflective mirror; and -17-Attorney Docket No.: generating the image based on coalescing the reflected signals with the received set of signals.
Chen in the field of ultrasound intravascular imaging teaches: “In still another embodiment the OCT probe includes an optical fiber coupled to a GRIN lens and a mirror/reflector optically coupled thereto adapted in combination for side scanning and where the ultrasound probe includes a needle intravascular ultrasound (IVUS) transducer sonically coupled to the mirror/reflector adapted in combination for side scanning.” [0033]; “The longitudinal light beam and ultrasound beam are directed to a corner optical mirror and sound reflector 50 mounted at the distal end of tube 22 to reflect the light beam and ultrasound beam through an open window 27 defined in tube 22 as side beams. In FIG. 4, an alternative embodiment of the ultra-OCT probe 30 is shown where the OCT probe 10 is disposed above or in combination with the ultrasound transducer 32 within the polyimide tube 22” [0082].
Therefore, it would have been obvious to one of ordinary skill in the art to incorporate into Abraham a reflective mirror, receiving the needle through an aperture in the mirror, and -17-Attorney Docket No.: generating the image based on coalescing the reflected signals with the received set of signals as taught in Chen to allow reflected ultrasound beams “…from the forward direction to a substantially side direction.” to achieve rotational scanning (Chen, [0082]). It would have been an obvious design choice configuration to rearrange the parts of the combination Abraham and Chen such that the reflective mirror would be at a center of the circular frame for the intended usage of reflecting signals based on an angle of the mirror as this would involve only routine skill in the art (See MPEP 2144.04 VI C, In re Japikse and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCCPA 1975)).
Regarding Claim 10, the combination of references Abraham, Yamanaka and Chen substantially teach the claim limitations as noted above.
With regards to limitations: further comprising disposing at least one transducer in proximity to the reflective mirror, and receiving the reflected signals at the transducer in proximity to the reflective mirror.  
Abraham does not teach a reflective mirror and as such limitations disposing at least one transducer in proximity to the reflective mirror, and receiving the reflected signals at the transducer in proximity to the reflective mirror.  
Chen in the field of ultrasound intravascular imaging teaches: “The needle ultrasound transducer 32 of FIG. 3a is combined with an OCT probe 10 of the type described above in connection with FIG. 1, both of which are similarly embedded or potted in an epoxy filled distal portion of polyimide tube 22 as shown in FIG. 4. The longitudinal light beam and ultrasound beam are directed to a corner optical mirror and sound reflector 50 mounted at the distal end of tube 22 to reflect the light beam and ultrasound beam through an open window 27 defined in tube 22 as side beams. In FIG. 4, an alternative embodiment of the ultra-OCT probe 30 is shown where the OCT probe 10 is disposed above or in combination with the ultrasound transducer 32 within the polyimide tube 22.” [0082].
Therefore, it would have been obvious to one of ordinary skill in the art to incorporate into Abraham a mirror, to dispose at least one transducer in proximity to the mirror, and receiving the reflected signals at the transducer in proximity to the mirror as taught in Chen to allow reflected ultrasound beams “…from the forward direction to a substantially side direction.” to achieve rotational scanning to facilitate endovascular applications (Chen, [0082]).
Regarding Claim 11, the combination of references Abraham, Yamanaka and Chen substantially teach the claim limitations as noted above.
With regards to limitations: further comprising actuating the reflective mirror based on an angle and position, the angle and position based on a target position for imaging.
Abraham does not teach a reflective mirror and as such limitation actuating the mirror based on an angle and position, the angle and position based on a target position for imaging.
Chen in the field of ultrasound intravascular imaging teaches: “The needle ultrasound transducer 32 of FIG. 3a is combined with an OCT probe 10 of the type described above in connection with FIG. 1, both of which are similarly embedded or potted in an epoxy filled distal portion of polyimide tube 22 as shown in FIG. 4. The longitudinal light beam and ultrasound beam are directed to a corner optical mirror and sound reflector 50 mounted at the distal end of tube 22 to reflect the light beam and ultrasound beam through an open window 27 defined in tube 22 as side beams. In FIG. 4, an alternative embodiment of the ultra-OCT probe 30 is shown where the OCT probe 10 is disposed above or in combination with the ultrasound transducer 32 within the polyimide tube 22.” [0082]; “The combined ring ultrasound transducer 52 with OCT probe 10 are disposed, embedded or potted within FEP tube 22 and combined with mirror/reflector 50 mounted at the distal end of tube 22. Light from the OCT probe 10 that is surrounded by ultrasound from the ring ultrasound transducer 52 is then sent forward to the mirror/reflector 50 to reflect the incoming light and sound beams perpendicularly to the incident longitudinal direction through FEP tubing 22. In this configuration, the ultrasound and light beams can be focused on a small region of target tissue at the same time. Again probe 30 may be capped at its distal end with medical glue 41 and provided with a guidewire 34.” [0084].
Therefore, it would have been obvious to one of ordinary skill in the art to incorporate into Abraham mirror as taught in Chen to allow reflected ultrasound beams “…from the forward direction to a substantially side direction.” to achieve rotational scanning (Chen, [0082]). It would have been an obvious design choice configuration to rearrange the parts of the combination Abraham and Chen to actuate the mirror based on an angle and position for the intended usage of angling and positioning based on a target position for imaging as this would involve only routine skill in the art (See MPEP 2144.04 VI C, In re Japikse and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCCPA 1975)), allowing the ultrasound and light beams to focus on the desired region of the target tissue (Chen, [0082][0084]).
Regarding Claim 15, the combination of references Abraham and Yamanaka substantially teach the claim limitations as noted above. 
Abraham is silent with regards to limitation: wherein the needle holster is mechanically fixed to the 5center of the ring-arrayed transducers for receiving the insertion instrument such that a positional relationship between the advancing insertion instrument and the reconstructed US image is kinematically fixed.
Chen in the field of ultrasound intravascular imaging teaches: “…needle ultrasound transducers 32, ring type transducer 52, or an annular array transducer 76 with an aperture size of 0.6 mm were fabricated. The measured center frequency and -6 dB fractional bandwidth of the PMN-PT needle ultrasound transducer 32 were 35 MHz and 60% respectively. A mirror 24, 50 was mounted at the tip of the probe at position 45.degree. to change the propagation direction of the ultrasound beam and the laser beam.” [0090]. From Fig. 13 reproduced below, it is seen that the needle holster is mechanically fixed to the ring-arrayed transducers to meet the claim limitations.

    PNG
    media_image1.png
    323
    591
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art to modify the needle holster in Abraham to be mechanically fixed to the 5center of the ring-arrayed transducers in Chen for the intended use functionality of kinematic fixing the positional relationship between an advancing insertion instrument and the reconstructed US image, to provide forward scanning beams while also being configured as side-viewing designs of intravascular imaging applications Chen, [0087-0089]).

Response to Arguments
In response to applicant's arguments against the references individually, specifically Carrat with regards to claim 4 signals, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The signals in Abraham are ultrasound and Carrat is in a similar field of endeavor with respect to instrument position determination systems to Abraham, the combination of the rejection as a whole needs to be considered. 
Applicant’s arguments with regards to Claim 1, are moot in view of the new grounds of rejections.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAL FARAG whose telephone number is (571)270-3432. The examiner can normally be reached 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMAL ALY FARAG/            Examiner, Art Unit 3793                                                                                                                                                                                            /Bill Thomson/Supervisory Patent Examiner, Art Unit 3793